Exhibit 10.3

Board of Directors Awards

[g187531kc01i001.jpg]

Date

Notice of Grant – Northwest Airlines Corporation 2007 Stock Incentive Plan

Name

Address1

Address2

 

Award(1)

Grant Date

 

Date

 

 

 

Grant Award Type

 

Restricted Stock Unit

 

 

 

Units / Shares

 

x,xxx

 

 

 

Exercise Price

 

n/a

 

 

 

Grant Date Value(2)

 

$xx,xxx

 

Vesting Schedule:

 

(# units)

 

 

 

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

- Date

 

x,xxx

Expiration

 

Date

 

--------------------------------------------------------------------------------

(1)  The Award is subject to the terms and conditions set forth in the Terms and
Conditions attached hereto. A copy of the Prospectus relating to the Plan, which
summarizes the provisions of the Plan, is also enclosed.

(2)  Grant Date value is an estimate of the value of the Award as of the Grant
Date.  This value is equal to the number of units awarded multiplied by the FMV
of a share of Common Stock on the Grant Date ($  .  per share).

As a member of the Board of Directors of NWA, you are subject to the Company’s
Insider Trading Policy.  You are subject to quarterly limited trading periods
during which you are prohibited from trading in securities of Northwest Airlines
Corporation and you are also required to report any transactions in such
securities pursuant to Section 16 of the Securities Exchange Act of 1934.  See
the enclosed Insider Trading Policy for details.

To access information pertaining to your awards or request additional
information, please contact                            .

NORTHWEST AIRLINES CORPORATION

By:

 

 

 


--------------------------------------------------------------------------------


NORTHWEST AIRLINES CORPORATION
2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

Terms and Conditions

This Terms and Conditions (the “Terms and Conditions”) sets forth the terms
pursuant to which NORTHWEST AIRLINES CORPORATION, a Delaware corporation (the
“Company”), has granted restricted stock units to the non-employee member of the
Board of Directors of the Company (the “Grantee”) whose name is listed on the
Notice of Grant accompanying these Terms and Conditions (the “Notice of Grant”)
pursuant to and subject to the terms and conditions of the Northwest Airlines
Corporation 2007 Stock Incentive Plan (as amended, modified or supplemented from
time to time, the “Plan”).


SECTION 1.          DEFINITIONS

Unless otherwise defined in the Terms and Conditions, all capitalized terms used
herein shall have the meanings attributed to them in the Plan or in the Notice
of Grant.


1.1                                 “AWARD” SHALL MEAN THE RESTRICTED STOCK UNIT
AWARD GRANTED TO THE GRANTEE AS OF THE GRANT DATE ON THE TERMS AND CONDITIONS
SET FORTH IN THESE TERMS AND CONDITIONS.


1.2                                 “COMMON STOCK” SHALL MEAN THE COMMON STOCK,
PAR VALUE $.01 PER SHARE, OF THE COMPANY OR SUCH OTHER SECURITIES OR PROPERTY AS
MAY BECOME SUBJECT TO THE AWARD AS A RESULT OF AN ADJUSTMENT MADE PURSUANT TO
SECTION 13 OF THE PLAN.


1.3                                 “GRANT DATE” SHALL MEAN THE DATE OF GRANT OF
THE AWARD SET FORTH ON THE NOTICE OF GRANT ACCOMPANYING THESE TERMS AND
CONDITIONS.


1.4                                 “RESTRICTED STOCK UNIT” SHALL MEAN THE RIGHT
TO RECEIVE ON THE DATES SET FORTH HEREIN AND SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH IN THESE TERMS AND CONDITIONS THE NUMBER OF SHARES OF COMMON STOCK
SPECIFIED IN THE NOTICE OF GRANT, SUBJECT TO ADJUSTMENT AS SET FORTH IN THE
PLAN.


1.5                                 “SECRETARY” SHALL MEAN THE SECRETARY OF THE
COMPANY.


1.6                                 “VESTING DATE(S)” SHALL MEAN EACH OF THE
VESTING DATES SET FORTH IN SECTION 3.1 HEREOF.


SECTION 2.          THE RESTRICTED STOCK UNIT AWARD

Effective as of the Grant Date, the Company granted to the Grantee pursuant to
the Plan an Award of Restricted Stock Units with respect to the number of shares
of Common Stock specified in the Notice of Grant (which shares may be adjusted
pursuant to Section 13 of the Plan), subject to these Terms and Conditions.

2


--------------------------------------------------------------------------------



SECTION 3.          VESTING; FORFEITURE


3.1                                 VESTING.  SUBJECT TO SECTIONS 3.2 AND 3.3
HEREOF, THE RESTRICTED STOCK UNITS SHALL VEST IN INSTALLMENTS AS FOLLOWS:

·                  [insert vesting schedule]

3.2                                 Termination of Service as a Director.
 Subject to Section 3.3 hereof, in the event Grantee ceases to be a member of
the Company’s Board of Directors for any reason prior to one or more of the
Vesting Dates set forth in Section 3.1 hereof, then a pro rata share of the
portion of the Award subject to vesting on the next succeeding Vesting Date
based on the percentage of the current Vesting Period that shall have elapsed
through the date the Grantee ceased to be a member of the Board will become
immediately vested and the remaining unvested portion of the Award will be
canceled immediately upon such date and the Grantee shall automatically forfeit
all rights with respect to such portion of the Award.


3.3                                 CHANGE OF CONTROL.  NOTWITHSTANDING ANY
OTHER PROVISION OF THESE TERMS AND CONDITIONS, IN THE EVENT THE GRANTEE CEASES
TO BE A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS IN CONNECTION WITH A CHANGE
OF CONTROL, 100% OF THE RESTRICTED STOCK UNITS SHALL IMMEDIATELY VEST (TO THE
EXTENT NOT PREVIOUSLY VESTED).


SECTION 4.          RESTRICTIONS ON TRANSFER


PRIOR TO THE DELIVERY OF SHARES OF COMMON STOCK PURSUANT TO SECTION 5 IN RESPECT
OF THE RESTRICTED STOCK UNITS, THE RESTRICTED STOCK UNITS ARE NOT TRANSFERABLE
AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ALIENATED OR
HYPOTHECATED, OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  NO
RIGHT OR BENEFIT HEREUNDER SHALL IN ANY MANNER BE LIABLE FOR OR SUBJECT TO ANY
DEBTS, CONTRACTS, LIABILITIES OR OTHER OBLIGATIONS OF THE GRANTEE.


SECTION 5.          ISSUANCE OF SHARES

Promptly upon vesting of any portion of the Restricted Stock Units in accordance
with Section 3 hereof, the Company shall deliver to the Grantee or the Grantee’s
legal representatives, beneficiaries or heirs the number of shares of Common
Stock corresponding to such vested portion of the Restricted Stock Units.   In
the case of any non-certificated shares of Common Stock, delivery of such shares
may be accomplished by causing the Company’s stock transfer agent to record the
Grantee as the owner of such shares and notifying the Grantee accordingly.


SECTION 6.          SECURITIES LAW REQUIREMENTS

By accepting the Award, the Grantee agrees that if at the time of delivery of
shares of Common Stock for the Restricted Stock Units issued hereunder any sale
of Common Stock is not covered by an effective registration statement filed
under the Securities Act of 1933 (the “Act”),

3


--------------------------------------------------------------------------------


the Grantee will acquire the shares of Common Stock for the Grantee’s own
account and without a view to resale or distribution in violation of the Act or
any other securities law, and upon any such acquisition the Grantee will enter
into such written representations, warranties and agreements as the Company may
reasonably request in order to comply with the terms of these Terms and
Conditions, the Act or any other securities law.


SECTION 7.          AWARD DOES NOT CONFER STOCKHOLDER RIGHTS

Grantee shall not have any of the rights of a stockholder of the Company with
respect to the Restricted Stock Units except and to the extent that, and until,
shares of Common Stock are delivered in respect thereof pursuant to Section 5.
The Grantee shall not be entitled to receive any dividends with respect to the
Restricted Stock Units which become payable prior to the date(s) on which shares
of Common Stock are delivered to the Grantee pursuant to Section 5, nor shall
the Grantee be entitled to vote the shares of Common Stock covered by the
Restricted Stock Units prior to the delivery of such shares of Common Stock.


SECTION 8.          GENERAL PROVISIONS


8.1                                 THE NOTICE OF AWARD IS MADE PURSUANT TO THE
PLAN AND IS SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THE PLAN AS IF THE
SAME WERE FULLY SET FORTH HEREIN. BY ACCEPTANCE OF THE AWARD, THE GRANTEE AGREES
TO BE BOUND BY ALL OF THE TERMS, PROVISIONS, CONDITIONS AND LIMITATIONS OF THE
PLAN AND THE TERMS AND CONDITIONS.  THE GRANTEE HEREBY ACKNOWLEDGES RECEIPT OF A
COPY OF THE PLAN.


8.2                                 GRANTEE SHALL BE RESPONSIBLE FOR ANY AND ALL
TAXES IMPOSED, ASSESSED OR LEVIED IN CONNECTION WITH THE AWARD.


8.3                                 THE HEADINGS OF SECTIONS HEREIN ARE INCLUDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT THE MEANING OF ANY OF
THE PROVISIONS OF THE TERMS AND CONDITIONS.


8.4                                 THE TERMS AND CONDITIONS MAY BE AMENDED ONLY
BY A WRITING EXECUTED BY THE COMPANY AND THE GRANTEE WHICH SPECIFICALLY STATES
THAT IT IS AMENDING THE TERMS AND CONDITIONS.


8.5                                 THE LAWS OF THE STATE OF DELAWARE SHALL
GOVERN THE INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS AND CONDITIONS
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS.


8.6                                 ANY SUIT, ACTION OR PROCEEDING AGAINST THE
GRANTEE WITH RESPECT TO THESE TERMS AND CONDITIONS, OR ANY JUDGMENT ENTERED BY
ANY COURT IN RESPECT OF ANY THEREOF, MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF MINNESOTA, AS THE COMPANY MAY ELECT IN ITS SOLE
DISCRETION, AND THE GRANTEE HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
SUCH COURTS FOR THE PURPOSE OF ANY SUCH SUIT, ACTION, PROCEEDING OR JUDGMENT.


8.7                                 IN THE EVENT THAT ANY PROVISION OF THE TERMS
AND CONDITIONS SHALL BE HELD BY ANY COURT OF COMPETENT JURISDICTION ILLEGAL,
INVALID OR UNENFORCEABLE FOR ANY REASON, SUCH PROVISION SHALL BE FULLY
SEVERABLE, BUT SHALL NOT AFFECT THE REMAINING PROVISIONS OF THESE TERMS AND
CONDITIONS AND THESE TERMS AND

4


--------------------------------------------------------------------------------



CONDITIONS SHALL BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION HAD NEVER BEEN INCLUDED HEREIN.


8.8                                 ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN IF DELIVERED BY HAND (WHETHER BY OVERNIGHT COURIER OR OTHERWISE) OR SENT
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO
THE PARTY TO WHOM IT IS DIRECTED:

If to the Company, to it at the following address (unless the Company informs
the Grantee of an alternative address and/or agent for notification purposes):

Northwest Airlines Corporation

2700 Lone Oak Parkway

Dept. A1180

Eagan, MN  55121

Attn:  Secretary

If to the Grantee, to him or her at the address set forth on the Notice of
Grant; or at such other address as the Company or the Grantee shall from time to
time specify by notice in writing to the other.


8.9                                 THE NOTICE OF GRANT MAY BE EXECUTED
ELECTRONICALLY AND/OR IN TWO OR MORE COUNTERPARTS, BUT ALL SUCH COUNTERPARTS
SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

5


--------------------------------------------------------------------------------